People v Sam-Kabba (2014 NY Slip Op 05810)
People v Sam-Kabba
2014 NY Slip Op 05810
Decided on August 13, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 13, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
REINALDO E. RIVERA
PLUMMER E. LOTT
JEFFREY A. COHEN, JJ.


2010-06109
2010-08393

[*1]The People of the State of New York, respondent,
vLansana Sam-Kabba, appellant. (Ind. Nos. 2141-07, 2476-08)
Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Lauren Tan of counsel), for respondent.
DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Suffolk County (Kahn, J.), both imposed June 25, 2009, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The sentences imposed were not excessive (see People v Suitte,  90 AD2d 80).
ENG, P.J., RIVERA, LOTT and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court